461 F.2d 1269
J. A. JONES CONSTRUCTION COMPANY, Plaintiff-Appellee-Cross-Appellants,v.GREENBRIAR SHOPPING CENTER, a Joint Venture composed of W.R. Hawn, et al., Defendants-Appellants,v.SAM FINLEY, INC., Third Party Defendant-Cross-Appellee.
No. 71-3113.
United States Court of Appeals,Fifth Circuit.
July 12, 1972.Rehearing and Rehearing En Banc Denied Aug. 21, 1972.

Smith, Cohen, Ringel, Kohler, Martin & Lowe, William G. Grant, Atlanta, Ga., for appellants.
Robert B. Ansley, Jr., Smith, Currie & Hancock, Atlanta, J. Carlton Fleming, Fleming, Robinson & Bradshaw, Charlotte, N. C., for Jones.
Dan L. Denison, Cambridge, Mass., Paul Webb, Jr., Webb, Parker, Young & Ferguson, Bertram S. Boley, Atlanta, Ga., for Finley.
Before WISDOM and INGRAHAM, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
We are in agreement with the well considered opinion of the district court, J. A. Jones Const. Co. v. Greenbriar Shopping Center, 332 F. Supp. 1336 (N. D., Ga., 1971), and its judgment is affirmed.


2
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

3
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.